DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Amendments
This office action is in response to amendments filed 02/19/2021. As per applicants request, claims 1 and 5 have been amended. No claims have been canceled and claims 12-20 have been added. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 02/19/2021 with regard to the 35 U.S.C. 103 rejection of claims 1 and 5 have been fully considered but they are not persuasive. 

	On pages 12-13 the applicant argues the following, “Initially, it is again respectfully submitted that Zenor is directed to selecting retail store sites and is not concerned with generating any prediction models or having such models be based on item attributes and weights. See, Zenor, Abstract and paras. [0022]-[0025]…”
	Response: The examiner respectfully disagrees. Zenor discloses generating a prediction model (the prediction engine 124 must have been generated at some point as it is used to perform calculations) that generates a forecast for candidate store locations using similarity scores. [0023] discloses using principal component factors (having one or more calibration weights, as well as principal component weights, and being associated with attributes) associated with stores to calculate the similarity. Therefore, the prior art clearly teaches the recited limitations of generating a prediction model that predicts based on attributes and weights, (see the rejection of claim 1 for more details)

	Applicant argues on page 13 of remarks the following, “Zenor does not appear to disclose any estimation of a weight set from a plurality of weight sets, nor does it appear to disclose any display of both an indicator an attribute. While the Examiner interprets the “principal component factors” as weights, they are defined in par. 22 of the reference as “factors generated by the example principal components engine” that are “non-outcome descriptors that identify linear combinations of major trends that exist within the data set”. Accordingly, in light of the definition, such an interpretation is inapposite in this instance. Further, while a weighted sale 812 appears disclosed in the Zenor reference, this is a singular value for each store that is not selected or obtained from any plurality of such values, therefore, cannot be reasonably interpreted to read on “a weight set, among a plurality of weight sets, for each of the plurality of items”. During the interview, the Examiner indicated that the application of a weight to a principal component factor in paragraph [0023] of the Zenor reference allegedly read on the quoted portion of the claim recitation. “
	Response: The examiner respectfully disagrees. Zenor discloses in [0023] - [0024] that a weight for each principal component factor may be applied when calculating the dissimilarity value. [0028] also discloses one or more calibration weights are applied to the principal component factor. Therefore the principal component factor and applied principal component weight and calibration weights, is considered to be under the broadest reasonable interpretation of the claim, a weight set as each factor has an associated applied weight and one or more calibration weights. Additionally, the weighted sales are not mapped as teaching the weight sets, but as one of the attributes. 

	Applicant argues the following on page 14 of remarks, “Further in the Office Action, the Examiner relies on independent and unrelated discussions of a forecast (which the Examiner interprets as reading on the recited indicator), and the output device 1024 that can be implemented as a display, as reading on the recitation of displaying the indicator and attributes with a display. However, there is no teaching, suggestion, or motivation in Zenor for displaying any indicators or attributes. While the Tables in Figs. 8A and 8B show information about the stores and their associated forecast, the reference is entirely silent with respect to displaying any of that information, let alone any specific indicator along with attributes via a display. 
	Response:The examiner respectfully disagrees. Zenor is not being used in the rejection to teach the displaying portion of the claim. Zenor teaches a representation of the information (figures 8A-8B) including the indicator along with the attributes. Thomas is being used in the rejection to teach the displaying on a display device the information. (See the rejection of claim 1.)

	Applicant argues on pages 14-15 of remarks the following, “with regard to the Examiner’s indication that the application of a weight to a principal component factor in paragraph [0023] of the Zenor reference allegedly reads on the above-amended claim feature, it is respectfully submitted that a single weight (optionally) applied to a single component factor (as in Zenor) does not amount to estimating rs weight sei having a plurality of weights, among a plurality of weight sets, for each of the plurality of items, as recited in amended claim 1. The Examiner cites Zener's outcome prediction of a candidate store based on prior sales 810 and weighted sales 812 for existing stores, and “principal components factors”, as well as forecast 818 and output device 1024 as allegedly teaching these features. Notably, the Examiner appears to interpret the prior sales 810 and weighted sales as attributes, the “principal components factors” as a weight set, and then further interprets calibration weights being applied to the components factors as the plurality of weights. However, Zenor does not appear to disclose any estimation of a weight set having a plurality of weights, among a plurality of weight sets, associated with the attributes for each of the plurality of items. During the interview, the Examiner indicated that a weight and thereafter a calibration weight is applied to the “principal components factors” in Zenor which together form a set of weights. It is respectfully submitted that such an interpretation does not appear to be supported by the specification of Zenor as no set of ’weights containing a weight and a calibration weight is disciosed as being applied to any of the factors. Accordingly, Zenor has no discussion of a weight set having a plurality of weights that is estimated from a plurality of weight sets” 
	Response: The examiner respectfully disagrees. Zenor discloses in [0023]-[0024] a principal component weight is applied to each factor. [0028] further discloses one or more calibration weights applied to the principal component factors. Examiner interprets this as the weight set, having a plurality of weights (principal components factors with applied weights and one or more calibration weights) among a plurality of weight sets (see [0025] and [0028] for multiple principal component factors as the plurality of weight sets). 
	Applicant argues on pages 15-16 of remarks the following, “Even if, arguendo, Zenor teaches a weight set, with which Applicant disagrees, the weights are not associated with the one or more attributes. The Examiner asserts that the weights in Zenor are applied to the “principal components factors” while the attributes are the prior sales 810 and weighted sales 812. Nowhere in Zenor are the weights of the weight set applied to or associated the prior sales 810 or the already weighted sales 812. Accordingly, even on the Examiner’s interpretation, Zenor does not have any weights associated with the attributes.” 
	Response: The examiner respectfully disagrees. Zenor discloses the limitation of “associated with the one or more attributes” as [0014] discloses improving accuracy by calibrating the principal component factors with or more weights (i.e. the calibration weights) by using the empirical outcome data associated with the existing stores. [0046] discloses that the empirical outcome data includes prior sales 810 (which was mapped to the one or more attributes in the rejection of claim 1). Therefore, under the broadest reasonable interpretation of the claim, the plurality of weight sets (principal component 

	Applicant argues on page 16 of remarks the following, “The Examiner also concedes that Zenor and Kulagin do not teach displaying on a display device an indicator and the one or more attributes and further cites Figs. 8A-8B of Zenor and para. [0047] of Thomas as allegedly teaching these features. However, Thomas does not display any diagram or illustration of the indicator or the one or more attributes. As noted above, the Examiner interprets the prior sales 810 and weighted sales 812 and the forecast 856 as the indicator. Nevertheless, even with the benefit of the GUI of Thomas, these elements are not represented in any diagram or otherwise illustrated in any of the references. Thus, Thomas fails to cure the deficiencies of Zenor and Kulagin as it likewise fails to teach or disclose at least “displaying on a display device an illustrative diagram having a graphical representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity”.”
	Response: The examiner respectfully disagrees. Zenor teaches the representation of data including the indicator and the one or more attributes of the plurality of items in accordance with the similarity as disclosed in Fig. 8A-8B. Although Zenor teaches the representation of data it does not teach the representation of data being an illustrative diagram. However, Xu teaches information being representative in an illustrative diagram (see the rejection of claim 1.) Lastly, although the combination of Zenor/Xu teach an illustrative diagram representation of the recited indicator, attributes, and in accordance with similarity, they do not explicitly teach displaying this information. However, Thomas is being incorporated into the rejection in order to teach why it would 

	On pages 17-18 of remarks applicant argues that Zenor does not explicitly teach the amended limitation of “each of the one or more attributes are values representing characteristics of the target:”
	Response: The examiner respectfully disagrees. Zenor does teach this limitation in paragraph [0014], which discloses that outcome variables such as annual sales per time period (i.e. the prior sales mapped as the attributes) are imputed to candidate stores (the target). Therefore the attributes (prior sales) are values representing characteristics of the target (i.e. prior sales imputed to the candidate store). See the rejection of claim 1 for additional details.
	Additionally, applicants arguments on pages 17-18 of remarks with regard to the amended limitation of “obtaining an input data comprising one or more data sets, each data set including the indicator, the one or more attributes of the plurality of items and one or more attributes for the target” are fully considered but are unpersuasive. Zenor teaches input data comprising one or more datasets that contain the attributes of the plurality of items and attributes for the target as Zenor discloses a database 104 that contains the descriptor types in ([0014] – [0015]) used by the system to perform the forecast. Thomas teaches a dataset that contains the indicator as Thomas discloses generating performance data (i.e. expected performance as the target) for stores. See the rejection of claim 1 for additional details.
	Furthermore, applicants arguments on pages 17-18 of remarks with regard to the amended limitation of “the similarity derived at least from distances between one or more of the plurality of weight sets” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Dhollander is a new prior art reference being incorporated into the rejection that teaches using a Euclidean distance function in order to determine distances between weight sets and derive a similarity from the distances. (see the rejection of claim 1 for additional details.)

Applicants arguments with regard to the 35 U.S.C 103 rejection of the dependent claims have been fully considered but are unpersuasive as they depend upon the allowability of independent claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 15/487,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the co-pending application with obvious word variations. Specifically, Claims 1-5 in the filed application 15/806,841 are the method claims corresponding to the computer program product claims 12-16 in copending application 15/487,671. Additionally, claims 1-4 in the filed application are the method claims corresponding to the apparatus claims 17-20 in the copending application. Furthermore, claims 12-13 in the filed application are the method claims corresponding to the computer program product claims of 12+16 and 15 respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Copending application – 15/487,671
Filed instant Application 15/806,841
Claim 12+16 - A computer program product having instructions embodied therewith, the instructions executable by a processor or programmable circuitry to cause the processor or programmable each of the one or more attributes are values representing characteristics of the target: for each of the plurality of items; estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model; the similarity derived at least from distances between one or more of the plurality of weight sets: and displaying on a display device an illustrative diagram having a representation the indicator and the one or more attributes of the plurality of items in accordance with the similarity.
… obtaining an input data comprising one or more data sets, each data set including the indicator, the one or more attributes of the plurality of items and one or more attributes for the target;

Claim 1 - A computer-implemented method, comprising:

attributes for each of a plurality of items, by estimating a weight set having a plurality of weights, among a plurality of weight sets,  each of the one or more attributes being values representing characteristics of the target;
obtaining an input data comprising one or more data sets, each data set including the indicator, the one or more attributes of the plurality of items and one or more attributes for the target;
estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model, the similarity being derived from at least distances between 
displaying on a display device an illustrative diagram having a representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity.

Claim 13 - The computer program product according to Claim 12, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 2 - The method according to Claim 1, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 14 - The computer program product according to Claim 12, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 3 - The method according to Claim 1, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 15 - The computer program product according to Claim 14, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 4 - The method according to Claim 3, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 16 – The computer program product according to claim 14, wherein the operations further comprises: 

obtaining an input data comprising one or more data sets, each data set including the indicator, the one or more attributes of the plurality of items and one or more attributes for the target,
wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability p(w/D) according to: p(w|£>) = N(w\mD,SD),
where D ={(x1,y1), (x2,y2) ■■■ (xN,yN)}, N is a number of the one or more data sets, xn (l<n<N) is a vector including the one or more attributes for the target and M attribute sets for M items in an n-th data set, yn is the indicator of the target in the n-th data set, tv is a vector including one the or more weights for the target and M weight sets for M items, niD is a vector derived from Sd, a sum of multiplication of xn, and yn for n=l,...,./V, and Sd is a matrix derived from a sum of multiplication of Xn and xn for n=l,...,N.

Claim 5 - The method according to Claim 4, further comprising: 

…wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distribution p(w/D) according to: p(w|£>) = N(w\mD,SD),
where D ={(x1,y1), (x2,y2) ■■■ (xN,yN)}, Nis the number of the data sets, xn (l<n<N) is a vector including the one or more attributes for the target M attribute sets for M items in an n-th data set, yn is the indicator of the target in the n-th data set, tv is a vector including one the or more weights for the target and M weight sets for M items, niD is a vector derived from Sd, a sum of multiplication of xn, and yn for n=l,...,./V, and Sd is a matrix derived from a sum of multiplication of Xn and xn for n=l,...,N.

Claim 17 - An apparatus comprising: a processor; and one or more computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to 
Claim 1 - A method comprising: generating a prediction model that predicts an indicator of a target based on one or more attributes of for each of a plurality of items, by estimating a weight 
Claim 18 - The apparatus according to Claim 17, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 2 - The method according to Claim 1, wherein the generating of the prediction model includes estimating one or more weights for the target, wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.
Claim 19 - The apparatus according to Claim 17, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 3 - The method according to Claim 1, wherein the generating of the prediction model includes estimating a posterior probability distribution of each of the plurality of weight sets.
Claim 20 - The apparatus according to Claim 19, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 4 - The method according to Claim 3, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claims 12+16 - A computer program product having instructions embodied therewith, the instructions executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising: generating a prediction model that predicts an indicator of a target based on one or more attributes for each of a plurality of items, by estimating a weight 
estimating a similarity among the plurality of items for the target based on the plurality of weight sets of the prediction model;
obtaining an input data comprising one or more data sets, each data set including the indicator, the one or more attributes of the plurality of items and one or more attributes for the target,
estimating a posterior probability distribution of the plurality of weight sets, wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distributionp(w/D) according to:
N(w\mD,SD),
where D = {(x^yj, (x2,y2) ••• (xN,yN)}, N is a_number of the data sets, xn i\<n<N) is a vector including the one or more attributes for the target and M attribute sets for M items in an w-th data set, y„ is the indicator of the target in the n-th data set, w is a vector including the one or more weights for the target and M weight sets for M items, md is a vector derived from Sd, a sum of multiplication of x„, and y„ for n=l,...,/V, and So is a matrix derived from a sum of multiplication of x„T andxn for n=\,...,N\ and
displaying on a display device an illustrative diagram having a representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity.


Claim 12 - A computer-implemented method, comprising:
generating a prediction model that predicts an indicator of a target based on one or more attributes for each of a plurality of items, by estimating a weight set having a plurality of weights, among a plurality of weight sets, associated with the one or more attributes for each of the plurality of items;

obtaining an input data comprising one or more data sets, each data set including the indicator, the one or more attributes of the plurality of items and one or more attributes for the target,
estimating a posterior probability distribution of the plurality of weight sets, wherein the estimating of the posterior probability distribution of the plurality of weight sets is performed by calculating the posterior probability distributionp(w/D) according to:
p(wjD) = N(w\mD,SD),
where D = {(x^yj, (x2,y2) ••• (xN,yN)}, N is a_number of the data sets, xn i\<n<N) is a vector including the one or more attributes for the target M attribute sets for M items in an w-th data set, y„ is the indicator of the target in the n-th data set, w is a vector including the one or more weights for the target and M weight sets for M items, md is a vector derived from Sd, a sum of multiplication of x„, and y„ for n=l,...,/V, and So is a matrix derived from a sum of multiplication of x„T andxn for n=\,...,N\ and
displaying on a display device an illustrative diagram having a representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity.

Claim 15 - The computer program product according to Claim 14, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.
Claim 13 - The method of claim 12, wherein the estimating of the posterior probability distribution of each of the plurality of weight sets is performed by using a Gaussian distribution as a prior probability distribution of the plurality of weight sets.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 Al), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander).

Regarding Claim 1,
Zenor teaches a method comprising:
generating a prediction model (Fig.1, Fig. 8A-8B, prediction engine 124), that predicts an indicator of a target based on one or more attributes of for each of a plurality of items ([0047], Fig. 8,” The example prediction engine 124 calculates an outcome prediction or expected performance of the candidate store based on a ratio of weighted sales and similarity score values. In the illustrated example of FIG. 8A, the ratio of the sum of weighted sales 814 and the sum of similarity values 816 for all of the existing stores 804 results in a prediction of market performance 818.“teaches predicting an indicator (outcome prediction or expected performance) of a target (candidate store) based on one or more attributes (prior sales 810, and weighted sales 812) for each of a plurality of items (existing stores 804))  by estimating a weight set having a plurality of weights, among a plurality of weight sets,([0023]-[0024],Fig. 6” As described in further detail below, a weight for each principal components factor may be applied when calculating the dissimilarity value.” And “Based on the dissimilarity value between the candidate store and an analog store, a corresponding similarity value is calculated” teaches a weight set (principal components factors), having a plurality of weights (One or more calibration weights are applied to the principal component factors as disclosed in [0028]. The calibration weight values associated with the principal component factors are then processed as disclosed in [0051]) among a plurality of weight sets (see [0025] and [0028] for multiple principal component factors as the plurality of weight sets). Furthermore, examiner interprets that applying a weight to each of the factors as estimating a weight set.) each of the one or more attributes are values representing characteristics of the target ([0014], “Descriptor types associated with the most similar existing stores are imputed to each candidate location to reveal one or more candidate locations indicative of the highest potential success as indicated by a set of outcome variables. Descriptor types related to some such outcome variables and/or metrics may include, for example, annual sales per time period (e.g., dollar sales per year), gross profit per time period, net profit per time period, etc.” discloses that outcome variables such as annual sales per time period (i.e. prior sales as the attribute) are imputed to candidate stores (i.e. the target). Therefore, the attributes are values representing characteristics (the prior sales) of the target (the candidate store).)  for each of the plurality of items; (Fig. 6, [0023], principal component factors associated with existing stores (see Fig. 4) are used to calculate dissimilarity which is used to calculate a similarity between the existing stores (plurality of items) and candidate stores in order to predict performance as shown in figures 8A-8B) obtaining an input data comprising one or more data sets, each data set including…the one or more attributes of the plurality of items and one or more attributes for the target;([0014] – [0015], discloses a client store descriptor database 104 that contains the descriptor types of the stores.(i.e. the one or more datasets that includes the attributes of the plurality of items and the target). [0014] discloses that the descriptor types include the dollar sales per year (i.e. the prior sales as the attributes.) of the existing stores, and that these descriptor types are imputed to the candidate stores (i.e. the one or more attributes of the plurality of items (existing stores) are also imputed to represent the one or more attributes for the target (candidate stores). Furthermore, the descriptor types (i.e. datasets that include annual sales) are input data as they are used to determine the forecast as disclosed in [0045])

([0023]-[0024],Fig. 6” As described in further detail below, a weight for each principal components factor may be applied when calculating the dissimilarity value.” And “Based on the dissimilarity value between the candidate store and an analog store, a corresponding similarity value is calculated” A similarity among the plurality of items (existing or analog stores) for the target (candidate store) is calculated based on the plurality of weight sets (principle components factors used to calculate dissimilarity which is used to calculate the similarity value) Furthermore, examiner interprets calculating a similarity value as estimating a similarity.)
and….. a representation of the indicator and the one or more attributes of the plurality of items in accordance with the similarity.(See Fig. 8A-8B, [0047], Figures 8A and 8B show a graphical representation of the indicator as the forecast 818, the one or more attributes of the plurality of items as the prior sales and weighted sales, in accordance with the similarity (similarity to candidate store 808). [0025] explains that existing stores may be ranked in an order based on their respective similarities) 
Zenor does not explicitly teach …an illustrative diagram having a representation 
However, Xu teaches, an illustrative diagram having a representation of…the [indicators]…[attributes]…[and in accordance with similarity].(Figure 2c ,Pages 1-2,  discloses generating a illustrative diagram that represents predicted potential site locations (indicators), where sites within 5km around existing stores are excluded (a distance attribute). Furthermore, Figure 2c discloses clustering locations that have demand-supply gaps (i.e. accordance with a similarity))
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor to illustrate the information as an illustrative diagram, as taught by of Xu. One of ordinary skill in the art would have been motivated to make the combination in order to identify good store locations that may lead to very good business. (Xu, Page 1)
Although Zenor/Xu teach the one or more datasets and an illustrative diagram and recited representations, they do not explicitly teach displaying the information on a display device, nor do they teach where the one or more datasets include the indicator (performance of the target store) of the target.
	However, Thomas teaches one or more data sets, each data set including the indicator…of the target ([0007], “The processing device can also be configured to programmatically generate performance data for the store based on the transaction parameter. “discloses performance data generated (as the one or more data set including the indicator) for the store (as the target). Furthermore, [0004] discloses, “In some embodiments, the methods include comparing the performance data for the store to performance data indicative of performance of at least one alternative store to determine performance of the store relative to the at least one alternative store.“)…[and] displaying on a display device… [Information] (See [0056], Fig. 9, discloses a display device 218 that may display one or more graphical user interfaces. [0031] discloses that the GUI can display performance data to the user while [0075] discloses that the system can provide an evaluation report to a GUI window.)
Zenor, Xu, and Thomas are analogous art as they are all systems that evaluate stores.
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu to include the performance dataset, displaying device, and display the information, as taught by Thomas. One of ordinary skill in the art would have been motivated to make the combination in order to allow a user to display information and identify stores that need corrective action in order to improve the performance of the stores. (Thomas, [0078])
Zenor/Xu/Thomas does not explicitly teach, but Dhollander teaches, in an analogous system, the similarity derived at least from distances between one or more of the plurality of weight sets (Col. 5, Lines 10-20 “The method comprises converting the search instruction to a search parameter set of weightable search parameters, accessing a set of indexed process data obtained by indexing the process data, and comparing the search parameter set with the indexed process data by calculating at least one distance between members of the search parameter set and corresponding members of the indexed process data to obtain a similarity value. One or more results based on the similarity value can be output.” Discloses calculating distances between members of the search parameter sets (as the weight sets) in order to obtain a similarity value (the derived similarity). Furthermore, Col. 8, lines 53-57 disclose that the distance function used to determine the distance is the Euclidean Distance function.)
It would have been obvious to one of ordinary skill in the art to modify the computer program product of Zenor/Xu/Thomas to include the Euclidean distance function in order to measure distance between weight sets and derive the similarity from the distances, as taught by Dhollander. One of ordinary skill in the art would have been motivated to make the combination in order to find causal impact factors for an observed situation and to further Learn optimal actions based on actions performed in similar situations and the effects of those actions in those situations. (Col. 2, Lines 1-15, Dhollander)

Regarding Claim 2,
Zenor/Xu/Thomas/Dhollander teach the method of Claim 1 (and thus the rejection of claim 1 is incorporated). Furthermore, the Zenor/Xu/Thomas/Dhollander combination teaches the estimating of weights. (see the rejection of claim 1)
Zenor further teaches wherein the generating of the prediction model (Prediction engine 124, Fig. 1) includes …..one or more weights for the target,(Fig. 4, candidate stores 402 (the target) includes one or more weights (the principal components factors 408 associated with the candidate location (see [0022] and [0040])) wherein the prediction model predicts the indicator of the target further based on the one or more weights for the target.([0042], dissimilarity values (used to calculate the similarity value) are calculated using the principal component factors associated with the candidate stores (as the one or more weights for the target) and existing stores. The similarity score is then used to calculate the predicted outcome (predicts the indicator of the target) as shown in figures 8A-8B and explained in [0047]))
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 Al), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander), in view of Kulagin et al. (US 20150058087 A1);herein Kulagin.

Regarding Claim 6,
	Zenor/Xu/Thomas/Dhollander teach the method according to Claim 2 (and thus the rejection of claim 2 is incorporated).
	Zenor/Xu/Thomas/Dhollander does not explicitly teach, but Kulagin teaches, in an analogous system, wherein the estimating of the similarity among the plurality of items includes estimating a similarity between two items among the plurality of items. ([0003], “One or more computer programs identify key items for a plurality of stores. The one or more computer programs assign feature vectors to respective ones of the plurality of stores, each of the feature vectors comprising values of a behavior for the key items. The one or more computer programs determine a similarity distance between each pair of the vectors. The one or more computer programs identify similar stores of a respective one of the plurality of stores, based on the similarity distance.” Discloses estimating a similarity (similarity distance is determined) between two items among the plurality of items (feature vectors are assigned to respective ones of the plurality of stores and a similarity distance between each pair of feature vectors is calculated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system that determines the best store sites of Zenor/Xu/Thomas/Dhollander, to further include the similarity calculations between two existing stores, as taught by Kulagin. One of ordinary skill in the art would have been motivated to make the combination in order to determine parameters associated with similar stores. (Kulagin, [0013])


Regarding Claim 7,
	Zenor/Xu/Thomas/Dhollander/Kulagin teach the method according to Claim 6 (and thus the rejection of claim 6 is incorporated).
	Dhollander further teaches wherein the estimating of the similarity between two items is performed based on a distance between the two weight sets of the two items (Col. 5, Lines 10-20 “The method comprises converting the search instruction to a search parameter set of weightable search parameters, accessing a set of indexed process data obtained by indexing the process data, and comparing the search parameter set with the indexed process data by calculating at least one distance between members of the search parameter set and corresponding members of the indexed process data to obtain a similarity value. One or more results based on the similarity value can be output.” Discloses calculating distances between members of the search parameter sets (as the weight sets) in order to obtain a similarity value between the members (the derived similarity). Furthermore, Col. 8, lines 53-57 disclose that the distance function used to determine the distance is the Euclidean Distance function.)
Regarding Claim 11,
	Zenor/Xu/Thomas/Dhollander teach the method according to Claim 1 (and thus the rejection of claim 1 is incorporated).
	Zenor further teaches wherein the indicator of the target is a performance indicator of one or more stores, ([0047],Fig. 8,” The example prediction engine 124 calculates an outcome prediction or expected performance of the candidate store based on a ratio of weighted sales and similarity score values. In the illustrated example of FIG. 8A, the ratio of the sum of weighted sales 814 and the sum of similarity values 816 for all of the existing stores 804 results in a prediction of market performance 818.“teaches predicting an indicator (outcome prediction or expected performance) of a target (candidate store as the one or more stores)) and the one or more attributes of the plurality of items are the one or more attributes of the plurality of retailers ([0047], discloses attributes (prior sales 810, weighted sales 812, and non-outcome descriptors as disclosed in [0022]) for each of a plurality of items) that ([0021], discloses that non-outcome descriptors include proximity to competitors and therefore the plurality of items are considered to be competitors of the one or more stores.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 Al), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander)., and in further view of Courville et al. “Similarity and discrimination in classical conditioning: A latent variable account”, herein referred to as Courville.

Regarding Claim 3,
Zenor/Xu/Thomas/Dhollander teach the method of Claim 1 (and thus the rejection of claim 1 is incorporated). Furthermore, the Zenor/Xu/Thomas/Dhollander combination teaches wherein the generating of the prediction model includes estimating…each of the plurality of weight sets (see the rejection of claim 1).
Zenor/Xu/Thomas/Dhollander does not explicitly teach, but Courville teaches, in an analogous system, a posterior probability distribution (Page 5, Section 4.3, equation 3, “Conditioning on the data D produces a posterior distribution over the weights, over which we integrate to predict R:” teaches a posterior probability distribution for estimating weights)
Zenor/Xu/Thomas/Dhollander, to include the posterior probability distribution estimation of Courville. One of ordinary skill in the art would have been motivated to make the combination in order to handle uncertainty over model structure analogously and distinguishing key patterns of data (Courville, Abstract, and section 4.3 page 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 Al), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander)., in view of Courville et al. “Similarity and discrimination in classical conditioning: A latent variable account”, herein referred to as Courville, in view of Barbour et al. (US 2018/0042541 A1), herein referred to as Barbour.

Regarding Claim 4,
Zenor/Xu/Thomas/Dhollander/Courville teach the method according to Claim 3 (and thus the rejection of claim 3 is incorporated). Furthermore, the Zenor/Xu/Thomas/Dhollander/Courville combination teaches the estimating of the posterior probability distribution of each of the plurality of weight sets (see the rejection of claim 3).
Zenor/Xu/Thomas/Dhollander/Courville does not explicitly teach, but Barbour teaches, in an analogous system, using a Gaussian distribution as a prior probability distribution ([0009], “The Gaussian process is a machine-learning technique that allows for rapid and accurate estimation of multi-dimensional surfaces by constructing a Bayesian estimate of a function based upon a prior distribution of probabilities for that function.” Teaches using a Gaussian distribution as a prior probability distribution for estimating data)
It would have been obvious to one of ordinary skill in the art to modify the method using a linear regression algorithm and posterior probability distributions of Zenor/Xu/Thomas/Dhollander /Courville, to include the Gaussian distribution of Barbour. One of ordinary skill in the art would have been motivated to make the combination in order have rapid and accurate estimations of multi-dimensional surfaces (Barbour, [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 Al), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander), in view of Kulagin et al. (US 20150058087 A1);herein Kulagin, in view of Wang et al. (US 2016/0125500 A1), herein referred to as Wang.

Regarding Claim 8, 
Zenor/Xu/Thomas/Dhollander/Kulagin teach the method according to Claim 6 (and thus the rejection of claim 6 is incorporated). Zenor/Xu/Thomas/Dhollander/Kulagin teach estimating the similarity between two items between the two weights sets of the two items. (see the rejection of claim 6)
Zenor/Xu/Thomas/Dhollander/Kulagin does not explicitly teach, but Wang teaches, in an analogous system, estimating the similarity between two items is performed based on at least one of a…Cosine similarity between the two weight sets of the two items. ([0066], discloses using a cosine similarity to measure the similarity between two items. Equation 1 is used to calculate the cosine similarity and includes features of the items.)
It would have been obvious to one of ordinary skill in the art to further modify the system that determines the best store sites with a Gaussian distribution of Zenor/Xu/Thomas/Dhollander/Kulagin, to further include the cosine similarity calculations, as taught by Wang. One of ordinary skill in the art would have been motivated to make the combination in order to produce the best results for a retailer. ([0072], Wang)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zenor (US 2014/0278768 A1),in view of Xu et al. “Demand Driven Store Site Selection via Multiple Spatial-temporal Data”; herein Xu, in further view of Thomas et al. (US 2015/0127431 Al), herein referred to as Thomas, in view of Dhollander et al. (US 10789257 B2;herein Dhollander),, in view of Motohashi et al. (US 2016/0232637 A1), herein referred to as Motohashi.

Regarding Claim 10, 

	Zenor/Xu/Thomas/Dhollander teach the method according to Claim 1 (and thus the rejection of claim 1 is incorporated).

	Zenor/Xu/Thomas/Dhollander does not explicitly teach, but Motohashi teaches, in an analogous system, grouping the plurality of items into two or more groups based on the similarity among the plurality of items.([0248], “In other words, the classification unit 826 classifies a plurality of existing stores into a plurality of clusters on the basis of the similarity of learning result models for the existing stores. This keeps small variations in tendency of shipment for each store in the same cluster.” Discloses grouping the plurality of items (plurality of existing stores) into two or more groups (plurality of clusters) based on the similarity among the plurality of items. (Based on the similarity of learning result models for the existing stores))
	
	It would have been obvious to one of ordinary skill in the art to further modify the system that determines the best store sites based on similarity and a Gaussian distribution of Zenor/Xu/Thomas/Dhollander, to further include the clustering of two or more stores into two or more groups, as taught by Motohashi. One of ordinary skill in ([0248], Motohashi)


Allowable Subject Matter

Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claim 5,
	Specifically, Zenor discusses predicting similarity values relating to a plurality of stores and predicting the performances of the candidate stores. However, Zenor is silent with regard to estimating a posterior probability distribution according to the specific claimed posterior probability distribution calculation. Further, Barbour discusses calculating a function using the posterior probability distribution based on the response to the second stimulus. However, Barbour is silent with regard to estimating a posterior probability distribution according to the specific claimed posterior probability distribution calculation. 

	Claim 9 is allowable based upon its dependence on the allowable claim 5.

Claims 12-13 would be allowable if the nonstatutory double patenting rejections set forth in this office actions are overcome. None of the prior art references, neither taken alone or in combination, teach or make obvious the claimed limitations.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.D./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184